 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Suzanne Hale, et al.,                              No. CV-18-03597-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   Norcold Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is the parties’ request to modify the scheduling order.
16   Preliminarily the Court notes that this case has been pending in federal court since October

17   30, 2018. What is clear from the parties proposed modifications to the scheduling order is
18   that the parties have not dedicated sufficient resources to this particular case given the

19   volume of discovery they claim is still outstanding almost eighteen months into the case.

20          By way of example, the parties state: “MIDP responses were previously exchanged.
21   Notwithstanding, Plaintiffs and Defendants agree to extend the MIDP disclosure deadline,
22   to allow supplemental disclosures, until Friday June 19, 2020 with the understanding that

23   the parties will have until Friday September 18, 2020 to review any such disclosures and

24   make any necessary objections.” (Doc. 103 at 2). This request is stunningly inconsistent

25   with the requirements of the MIDP Order.

26          Specifically, the MIDP Order generally requires that all MIDP responses must be
27   served within 30 days of a responsive pleading being filed. (Doc. 3 at 3, ¶ 6). In this case,
28   the parties filed their initial MIDP responses on January 9, 2019. (Docs. 20, 21). The
 1   MIDP Order requires any supplements to the initial MIDP responses to be served at a
 2   minimum no later than 30 days from when the information is discovered or revealed. (Doc.
 3   3 at 3, ¶ 8).
 4           Here, the parties seek to supplement up to June 19, 2020, yet 100% of the
 5   information currently known to each party was required to be disclosed within 30 days of
 6   discovery of the information. And to the extent this information was known, or knowable,
 7   at the outset of this case, it was required to be disclosed with the initial responses on
 8   January 9, 2019.       While the Court recognizes that this 30-day deadline is a quick
 9   turnaround, seventeen months is not, which is how long this case has been pending. Thus,
10   by now all discovery mandated by the MIDP should be completed except for newly
11   discovered and previously undiscoverable information.         As a result, the Court is
12   disappointed by the parties’ suggestion that they need 3 more months to complete
13   something that was due January 9, 2019.1
14           Accordingly, the parties are cautioned that if they do not have to resources to
15   diligently pursue discovery in this case, they must associate counsel as necessary to help
16   them. Against this backdrop, the Court will set deadlines for completing discovery in this
17   case. The parties are cautioned that these deadlines are firm, and that any discovery not
18   completed within these deadlines will be deemed waived.2
19           Accordingly,
20           IT IS ORDERED that the deadline for completing MIDP discovery responses is
21   May 22, 2020.
22
23   1
        Indeed, Judge Logan’s scheduling order is consistent with the expectation that by the
     time the parties began discovery, the MIDP initial responses had already been completed:
24   “Following service of MIDP Responses, broader discovery under Federal Rules of Civil
     Procedure 26, 30, 31, 33, 34, 36, and 45 may commence.” (Doc. 26 at 2).
25
     2
        The Court notes that this case is being litigated during extraordinary circumstances due
26   to COVID-19. Thus, if the parties can show that a continuance is necessitated solely due
     to a disruption in business based on COVID-19 they make seek a continue not to exceed
27   thirty days (and if multiple continuances are sought, they must be in no more than thirty-
     day increments). Any such motion must specify what particular disruption caused the need
28   for the continuance. Any proposed form of Order must list specific new dates for each
     deadline sought to be extended and cannot just say “thirty days.”

                                                -2-
 1          IT IS FURTHER ORDERED that any “objections” to the MIDP responses must
 2   be made sufficiently in advance of the close of discovery to allow for the Court to rule on
 3   a discovery dispute and order supplementation, if necessary, before the close of discovery.
 4          IT IS FURTHER ORDERED that final supplementation (of newly discovered or
 5   revealed information) of the MIDP responses is due within thirty days of discovery of the
 6   information or by the deadline for completion of discovery set below (as stated in the MIDP
 7   Order (Doc. 3 at 6, ¶ 8)), whichever is sooner.
 8          IT IS FURTHER ORDERED the deadline to amend the pleadings is expired and
 9   is not extended.
10          IT IS FURTHER ORDERED that the deadline to complete all discovery is
11   September 11, 2020.3
12          IT IS FURTHER ORDERED that any discovery disputes must be brought to the
13   Court by September 1, 2020 (if a party does not propound written discovery sufficiently in
14   advance of this deadline to review the responses and bring a discovery dispute by this
15   deadline, the party waives the right to bring a discovery dispute with respect to those
16   particular responses).
17          IT IS FURTHER ORDERED that the deadlines to submit initial expert reports
18   and responsive expert reports has expired and is not extended (Doc. 103 at 4, lines 19-26).
19   The deadline for submitting rebuttal expert reports is May 29, 2020.4
20          IT IS FURTHER ORDERED that production of the incident files pursuant to the
21   Court’s January 7, 2020 Order must be completed by April 15, 2020.
22          IT IS FURTHER ORDERED that dispositive motions and Daubert motions are
23   due by October 13, 2020.
24          IT IS FINALLY ORDERED that the request for a discovery master is denied. For
25   all future discovery disputes the parties must follow this Court’s discovery dispute
26   3
       This includes all fact and expert discovery, including all written discovery and any
     depositions.
27
     4
       As indicated in footnote 3, the Court will not set a separate deadline to complete expert
28   depositions. If a parties’ expert cannot make himself/herself available within this deadline,
     the expert will be precluded.

                                                 -3-
 1   procedure. Specifically,
 2          a.     In the course of written discovery, if a discovery dispute arises and cannot be
 3   resolved despite sincere efforts to resolve the matter through personal consultation (in
 4   person or by telephone), the parties shall jointly file: (1) a joint motion containing a written
 5   summary of the dispute, not to exceed three pages, with explanation of the position taken
 6   by each party, and (2) a joint written certification that counsel or the parties have attempted
 7   to resolve the matter through personal consultation and sincere efforts as required by Local
 8   Rule of Civil Procedure 7.2(j). If the opposing party has refused to personally consult, the
 9   party seeking relief shall describe the efforts made to obtain personal consultation. Upon
10   review of the joint motion, the Court may set a telephonic conference or in-person
11   proceeding, order supplemental briefing, or decide the dispute by relying on the joint
12   motion.
13          b.     If a discovery dispute arises in the course of a deposition and requires an
14   immediate ruling of the Court, the parties shall jointly telephone the Court to request a
15   telephone conference regarding the dispute.
16          c.     Delay in presenting discovery disputes for resolution is not a basis for
17   extending discovery deadlines.
18          Dated this 18th day of March, 2020.
19
20
21
22
23
24
25
26
27
28


                                                  -4-
